      Case 2:17-cr-00201-LMA-DMD Document 726 Filed 11/13/19 Page 1 of 1




MINUTE ENTRY
AFRICK, J.
NOVEMBER 13, 2019

JS10 - 00:15

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                        CRIMINAL ACTION
 VERSUS                                                          NUMBER: 17-201
 JEREMY ESTEVES,                                                 SECTION: I
 ROBERT BRUMFIELD, III

                                         JURY TRIAL
                              (continued from November 12, 2019)

COURTROOM DEPUTY: Bridget Gregory
COURT REPORTER: Jodi Simcox

APPEARANCES:           Michael McMahon and Brittany Reed, Counsel for Government
                       Majeeda Snead and Nandi Campbell, Counsel for defendant Jeremy Esteves
                       Townsend Myers, Counsel for defendant Robert Brumfield, III
                       Jeremy Esteves and Robert Brumfield, III, Defendants

Jury deliberations resumed at 7:30 a.m.
Questions of the jury to the Court are attached.
Jury returns at 8:50 p.m. with verdict as to the defendant Robert Brumfield, III and count 1 only as
to the defendant Jeremy Esteves.
Jury polled and all answered in the affirmative.
PSI ORDERED as to the defendant Robert Brumfield, III.
Sentencing set for WEDNESDAY, MARCH 4, 2020 at 2:00 P.M., as to the defendant Robert
Brumfield, III.
Jury deliberations resumed at 8:55 p.m. as to counts 2 and 3 of the defendant Jeremy Esteves.
Jury returns at 10:45 p.m. with verdict as to counts 2 and 3 of the defendant Jeremy Esteves.
Jury polled and all answered in the affirmative.
Jury excused.
PSI ORDERED as to the defendant Jeremy Esteves.
Sentencing set for WEDNESDAY, MARCH 4, 2020 at 2:00 P.M., as to the defendant Jeremy
Esteves.
Defendants remanded to the custody of the U.S. Marshal.
Court adjourned at 10:55 p.m.
